ON PETITION FOR REHEARING.
Frazer, C. J.
We have examined the question made on petition for rehearing, to-wit, that tbe award was void for uncertainty. Hays v. Hays, 2, Ind. 28, is tbe anthority cited to sustain tbe proposition. In that case the question submitted was tbe amount to be .paid for a crop of corn. *48The arbitrators awarded a certain sum per aci’e, but did not find the number of acres. The amount was not, therefore, determined in that case. There is no such uncertainty here. A definite sum is awarded. If we correctly apprehend the present objection, it is that the award does not recite the submission, or'in any manner show what it was that was submitted. Put it is not necessary that the award should do so. Proof of the submission applies the award to its subject matter. The averment of the submission is sufficiently certain, and it could not be supposed on demurrer that the proof would not sustain it.
J. H. Brown and G. JD. Wagner, for appellant.
W. B. Rhodes, Z. Baird, J. A. Stein, S. W. Miller, and J. Buchanan, for appellee.
The petition is overruled.